O.J. Smith, plaintiff in error, defendant in the court below, was charged with keeping a place on Boston avenue, in Yale, Payne county, where whisky was kept, sold, and distributed contrary to law. At the trial he was adjudged guilty, with his punishment assessed at a fine of $50 and confinement in jail for 90 days.
Ten witnesses testified for the state. All of them knew about a little green house, variously located on Boston avenue, West Chicago avenue, or the Albert Pike highway, in or near Yale, said to be occupied by Smith and his wife. None of the witnesses knew positively of any improper conduct there. One witness only said this house had a reputation of being a place where intoxicating liquor was kept for sale. Another witness testified that she saw a negro stop there and later saw him with a bottle of whisky, which she assumed he procured there. The testimony of the other state's witnesses did not tend to support the charge, but, on the contrary, indicated that the defendant was a well-behaved laborer in the oil fields near Yale.
The defendant testified in his own behalf, and twelve other witnesses, including neighbors and fellow employes, testified that they visited at the defendant's home, and know of his employment at different places, but never knew of his being implicated in the sale of whisky, and that his residence was not a place of public resort.
The evidence is clearly insufficient to support the verdict, and the judgment of the trial court is therefore reversed.
DOYLE and EDWARDS, JJ., concur. *Page 386